     Case 2:21-cv-00755-SPL--JZB Document 5 Filed 05/03/21 Page 1 of 2




 1                                                                                           MH

 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8
 9   Charles Ferguson, et al.,                        No. CV 21-00677-PHX-JJT (DMF)
10                          Plaintiff,
11   v.                                               AMENDED ORDER
12
     Doug Ducey, et al.,
13
                            Defendants.
14
15            In an April 28, 2021 Order, the Court severed this case into individual actions and
16   instructed the Clerk of Court to close this case and file a copy of Defendant’s Notice of
17   Removal and this Order in each new case.          On page four of the Order, the Court
18   inadvertently instructed the Clerk of Court to deem those documents filed as of April 20,
19   2020 (instead of April 20, 2021). The April 28 Order will be amended accordingly.
20   IT IS ORDERED:
21            (1)    Part four of the IT IS ORDERED section of the April 28, 2021 Order (Doc.
22   5 in CV 21-00677-PHX-JJT (DMF)) is amended to reflect that the Notice of Removal and
23   April 28, 2021 Order must be deemed filed as of April 20, 2021.
24            (2)   The Clerk of Court must file this Amended Order in each of the following
25   cases:
26            Garcia v. Ducey, CV 21-00748-PHX-SRB (CDB);
27            Reid v. Ducey, CV 21-00749-PHX-GMS (MTM);
28            Eisenmann v. Ducey, CV 21-00750-PHX-ROS (DMF);
     Case 2:21-cv-00755-SPL--JZB Document 5 Filed 05/03/21 Page 2 of 2




 1        Ferguson v. Ducey, CV 21-00747-PHX-JJT (DMF);
 2        Reeder v. Ducey, CV 21-00751-PHX-JAT (MTM);
 3        Beyer v. Ducey, CV 21-00755-PHX-SPL (JZB);
 4        Pledger v. Ducey, CV 21-00752-PHX-DJH (ESW);
 5        Darrenkamp v. Ducey, CV 21-00753-PHX-SRB (JZB); and
 6        Quintier v. Ducey, CV 21-00754-PHX-GMS (DMF).
 7        Dated this 3rd day of May, 2021.
 8
 9                                      Honorable John J. Tuchi
                                        United States District Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                             -2-
